Citation Nr: 1815577	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that service connection for a renal cell cancer is warranted due to claimed exposure to herbicide agents while serving on the USS Galveston in the Da Nang harbor.  

Specifically, the Veteran asserted during his December 2017 Board hearing that he was exposed to herbicides while serving on board the ship through swimming and bathing in the water, drinking the water, eating food cooked in the water, and wearing clothes that were washed in the water.  He also testified that while assigned to the USS Galveston, he assisted with delivering and picking up mail during which times he got off on the dock had boots on the ground in Vietnam.  In a November 2011 written statement, he similarly reported that he stepped on shore while providing security to small boats that went ashore to pick up and deliver mail.  

The Board also observes that during March and April 2006 VA treatment, the Veteran elaborated on his in-service duties.  In March 2006, he stated that his main work was as an electronic warfare specialist, and was apparently "sent along the coast of Vietnam doing electronic work specials."  He reported that "sometimes they [would] take a small boat and go around the coast for support."  He stated that they would do that for two weeks, go back to the boat and "have mostly coastal duty, but never really went inland like combat people."  In April 2006, he reported that he served "in Vietnam from September of 1968 to May of 1969."  He stated that he was "up and down the Mekong Delta on a ship," and then taken off the ship and "inserted north of the DMZ" with a team to plot the crosstalk radar systems of the enemy.  He stated they were three to seven day missions and he participated in over 12 missions.  However, he signed papers never to talk about the missions and received a security clearance.  

The Veteran's statements suggest that he stepped foot in Vietnam, even if just on the coast, and also served along the DMZ.  In this case, however, the Joint Services Records Research Center (JSRRC) indicated in November 2011 that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS Galveston, which was in the official waters of Vietnam from November 12 to November 20, 1968, and from December 14, 1968, to January 9, 1969.  However, the record provided no conclusive proof of in-country service.  No attempt was made to determine whether the Veteran served along the DMZ in an area where herbicides were used.

While some personnel records have been associated with the claims file, it does not appear that the Veteran's complete personnel records have been obtained.  As such records could support the Veteran's contentions regarding his duties and assignments in service, they should be obtained on remand.  Then, additional efforts should be made to verify the Veteran's claimed exposures.

Additionally, given the evidence submitted by the Veteran showing a potential association between herbicide exposure and renal cancer, the Board finds that a VA opinion is warranted.  38 U.S.C. § 5103A(d)(2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the Veteran's complete service personnel and medical records.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

2.  Attempt to verify through official sources the Veteran's claimed exposure to herbicides while serving aboard the USS Galveston.  In doing so, the following information should be considered:

* Whether the Veteran's duty assignments as an electronic warfare specialist caused him to travel on the inland waterways while doing "coastal duties" or to go ashore while serving security for mail courier boats, and;

* Whether the Veteran's duty assignments as an electronic warfare specialist caused him to travel in the DMZ in an area where herbicides were used;

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, send the claims file to a VA examiner for an opinion on the etiology of the Veteran's renal cell cancer.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's renal cell cancer was caused by or is otherwise related to service, to include herbicide exposure therein? Please explain why or why not, specifically discussing the significance of the VA study discussed in the May 2011 articles relating to a link between kidney cancer and Agent Orange exposure. 

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





